Exhibit 10.3
AMENDMENT TO CONFIRMATION
     THIS AMENDMENT (this “Amendment”) is made as of June 6, 2008, between
[Insert Dealer Name] (“Dealer”) and NetApp, Inc. (“Issuer”).
     WHEREAS, Dealer and Issuer are parties to a Confirmation dated as of
June 4, 2008 (the “Confirmation”) evidencing an Issuer Warrant Transaction
[Insert Reference Number];
     WHEREAS, the parties wish to amend the Confirmation on the terms and
conditions set forth in this Amendment;
     NOW, THEREFORE, in consideration of their mutual covenants herein
contained, the parties hereto agree as follows:
     Section 1. Terms Used but Not Defined Herein. Terms used but not defined
herein shall have the respective meanings given to them in the Confirmation.
     Section 2. Amendment to the Confirmation.

  (a)   The “Premium” under the Confirmation shall be USD[                    ].
For the avoidance of doubt, the Premium per Warrant set forth in the
Confirmation shall remain unchanged.     (b)   The “Number of Warrants” under
Annex A shall be [                    ] for Components 1 through 8, and
[                    ] for Components 9 through 40.

     Section 3. Representations and Warranties. Issuer represents and warrants
to Dealer as follows:

  (a)   On the date of this Amendment, (i) none of Issuer and its officers and
directors is aware of any material nonpublic information regarding Issuer or the
Shares and (ii) all reports and other documents filed by Issuer with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended (the “Exchange Act”), when considered as a whole (with the more
recent such reports and documents deemed to amend inconsistent statements
contained in earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.     (b)   Issuer is not
entering into this Amendment to create actual or apparent trading activity in
the Shares (or any security convertible into or exchangeable for Shares) or to
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for Shares) or to otherwise violate the Exchange Act.     (c)  
The representations and warranties of Issuer set forth in Section 3 of the
Agreement and Section 7 of the Confirmation are true and correct and are hereby
deemed to be repeated to Dealer as if set forth herein.

     Section 4. Effectiveness. This Amendment shall become effective upon
execution by the parties hereto.
     Section 5. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.
     Section 6. Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York.
     Section 7. Effectiveness of Confirmation. Except as amended hereby, all the
terms of the Confirmation shall remain and continue in full force and effect and
are hereby confirmed in all respects.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have signed this Amendment as of the date
and year first above written.

                  [INSERT DEALER NAME]
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

          Agreed and Accepted By:    
 
        NETAPP, INC.    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

 